Title: From Alexander Hamilton to Thomas Lloyd Moore, [27] February 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            New York Feby. 27, 1799
          
          There being some officers under arrest, it has become necessary to appoint a Court Martial for their trial. The enclosed copy of a General Order will inform you that you are to be President of this Court and of the time and place of its sitting—
          I request you will cause as many Offi
          To avoid the trouble and expence of detaching officers from distant places, it is my wish desire to form the Court if practicable of Officers in Philadelphia and its Vicinity.
          You will be pleased therefore to inform yourself without delay how many officers can be procured there for the purpose, without interfering with other duty, and you will cause them to be summoned to attend; advising me as soon as possible of the number to be had and distinguishing their names and ranks. If there shall not be a sufficient an adequate number, you will inform the deficiency will be supplied from this quarter.
          As there is a Captain to be tried it is desireable to have as many of that rank as can be obtained—As the charge against him is an insult to an important civil Officer in the execution of his Office—it is to be wished for the sake of ultimate satisfaction, that the Court may be respectable — for the experience as well as the rank of its’ members.
          A person to officiate as Judge Advocate is necessary. After conferring with the Secretary at War you will please to name to me a proper person for this duty.
          The earlier I am informed by you of the execution
          The sooner I can learn from you the result the more acceptable it will be;
          With consideration & esteem I am Sir Your Obed Ser
          Lt Col Commandant Col. Moore
        